Exhibit 10.10

 

CAPITAL CORP OF THE WEST
AMENDED SALARY CONTINUATION AGREEMENT

 

THIS AMENDED SALARY CONTINUATION AGREEMENT (this “Agreement”) is entered into as
of this 16th day of  October, 2003, by and between Capital Corp of the West with
its main office in Merced, California (the “Bank”), and
                                                    of the Bank (the
“Executive”).

 

WHEREAS, the Executive has contributed substantially to the success of the Bank
and the Bank desires that the Executive continue in its employ,

 

WHEREAS, to encourage the Executive to remain an employee of the Bank, the Bank
is willing to provide salary continuation benefits to the Executive, payable out
of the Bank’s general assets,

 

WHEREAS, the Bank and the Executive entered into an Executive Salary
Continuation Agreement dated as of August 1, 1999, providing for specified
retirement benefits for the Executive after termination of employment,

 

WHEREAS, the Bank and the Executive have agreed to certain changes in the terms
and conditions of the existing Executive Salary Continuation Agreement,
including but not limited to revision of the definition of “disability” in
Article 1 and updating of the claims and review provisions of Article 6, as
required by the Employee Retirement Income and Security Act of 1974, as amended
(“ERISA”),

 

WHEREAS, the Bank and the Executive intend that, effective immediately, this
Agreement shall supersede and replace in its entirety the existing Executive
Salary Continuation Agreement, and that after the effective date of this
Agreement the existing Executive Salary Continuation Agreement shall be of no
further force or effect, and

 

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned.

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Whenever used in this Agreement, the following terms shall have the meanings
specified:

 

1.1           “Accrual Balance” means the liability that should be accrued by
the Bank under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board 12, as amended by Financial Accounting Standard 106, and the
calculation method and discount rate specified hereinafter.  The Accrual Balance
shall be calculated assuming a level principal amount and interest as the
discount rate is accrued each period.   The principal accrual is determined such
that when it is credited with interest each month, the Accrual Balance at Normal
Retirement Age equals the present value of the normal retirement benefits.  The
discount rate means the rate used by the Plan Administrator for determining the
Accrual Balance.  The rate is based on the yield on a 20-year corporate bond
rated Aa by Moody’s, rounded to the nearest ¼%.  The initial discount rate is
7%.  However, the Plan Administrator, in its sole discretion, may adjust the
discount rate to maintain the rate within reasonable standards according to
GAAP.

 

1.2           “Change in Control” means any of the following events occurs —

 

(a)  Merger:  Capital Corp of the West merges into or consolidates with another
corporation, or merges another corporation into Capital Corp of the West, and as
a result less than 75% of the combined voting power of the resulting corporation
immediately after the merger or consolidation

 

--------------------------------------------------------------------------------


 

is held by persons who were stockholders of Capital Corp of the West immediately
before the merger or consolidation,

 

(b)  Acquisition of Significant Share Ownership:  a report on Schedule 13D or
another form or schedule (other than Schedule 13G) is filed or is required to be
filed under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if
the schedule discloses that the filing person or persons acting in concert has
or have become the beneficial owner of 25% or more of a class of Capital Corp of
the West’s voting securities, but this clause (b) shall not apply to beneficial
ownership of Capital Corp of the West voting shares held in a fiduciary capacity
by an entity of which Capital Corp of the West directly or indirectly
beneficially owns 50% or more of its outstanding voting securities or voting
shares held by an employee benefit plan maintained for the benefit of County
Bank’s employees,

 

(c)  Change in Board Composition:  during any period of two consecutive years,
individuals who constitute Capital Corp of the West’s board of directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of Capital Corp of the West’s board of directors; provided, however,
that — for purposes of this clause (c) — each director who is first elected by
the board (or first nominated by the board for election by stockholders) by a
vote of at least two-thirds of the directors who were directors at the beginning
of the period shall be deemed to have been a director at the beginning of the
two-year period, or

 

(d)  Sale of Assets: Capital Corp of the West sells to a third party
substantially all of Capital Corp of the West’s assets.  For purposes of this
Agreement, sale of substantially all of Capital Corp of the West’s assets
includes sale of the Bank alone.

 

1.3           “Disability” means the Executive suffers a sickness, accident or
injury that is determined by the carrier of any individual or group disability
insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled.  At the Bank’s request, the Executive must submit to the
Bank proof of the carrier’s or Social Security Administration’s determination.

 

1.4           “Early Termination” means Termination of Employment with the Bank
before Normal Retirement Age, but “Early Termination” excludes Termination of
Employment as a result of death, Disability, Termination for Cause, or
Termination of Employment after a Change in Control.

 

1.5           “Early Termination Date” means the month, day and year on which
Early Termination occurs.

 

1.6           “Effective Date” means the date and year first written above.

 

1.7           “Normal Retirement Age” means the Executive’s 65th birthday.

 

1.8           “Normal Retirement Date” means the later of the Normal Retirement
Age and Termination of Employment with the Bank.

 

1.9           “Person” means an individual, corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or other entity.

 

1.10         “Plan Administrator” means the plan administrator described in
Article 7.

 

1.11         “Plan Year” means the calendar year ending on December 31.

 

1.12         “Termination for Cause” means the definition of termination for
cause specified in any effective severance or employment agreement existing on
the date hereof or hereafter entered into between the Executive and the Bank or
Capital Corp of the West.  If the Executive is not a party to an effective
severance or employment

 

2

--------------------------------------------------------------------------------


 

agreement containing a definition of termination for cause, Termination for
Cause means the Bank has terminated the Executive’s employment for any of the
following reasons —

 

(a)                                  gross negligence or gross neglect of
duties, or

 

(b)                                 fraud, disloyalty or willful violation of
any law or significant Bank policy committed in the course of the Executive’s
employment and resulting in an adverse effect on the Bank.  No act or failure to
act on the Executive’s part shall be considered “willful” unless the Executive
has acted without good faith, or without good faith has failed to act, and the
Executive’s action or inaction is without a reasonable belief that his action or
inaction is in the Bank’s best interests.

 

1.13         “Termination of Employment” means that the Executive shall have
ceased to be employed by the Bank for any reason whatsoever, excepting a leave
of absence approved by the Bank.  For purposes of this Agreement, if there is a
dispute over the employment status of the Executive or the date of termination
of the Executive’s employment, the Bank shall have the sole and absolute right
to decide the dispute, unless a Change in Control shall have occurred within 24
months before termination of employment.

 

ARTICLE 2
LIFETIME BENEFITS

 

2.1           Normal Retirement Benefit.  Upon the Executive’s Termination of
Employment on or after the Normal Retirement Age for reasons other than death,
the Bank shall pay to the Executive the benefit described in this Section 2.1
instead of any other benefit under this Agreement.

 

2.1.1  Amount of Benefit.  The annual benefit under this Section 2.1 is
$              , as reflected in Schedule A.  In its sole discretion, the Bank’s
board of directors may increase the annual benefit under this Section 2.1.1, but
any increase shall require recalculation of Schedule A.

 

2.1.2  Payment of Benefit.  Beginning with the month after the Executive’s
Normal Retirement Date, the Bank shall pay the annual benefit to the Executive
in 12 equal monthly installments on the first day of each month.  The annual
benefit shall be paid to the Executive for 15 years.

 

2.2           Early Termination Benefit.  For Early Termination, the Bank shall
pay to the Executive the benefit described in this Section 2.2 instead of any
other benefit under this Agreement.

 

2.2.1  Amount of Benefit.  The benefit under this Section 2.2 is that portion of
the annual benefit specified in Section 2.1.1 in which the Executive shall have
become vested on or before the Early Termination Date according to the vesting
schedule set forth in Schedule A.  In its sole discretion, the Bank’s board of
directors may increase the annual benefit under this Section 2.2.1, but any
increase shall require recalculation of Schedule A.

 

2.2.2  Payment of Benefit.  Beginning with the month after the Executive’s
Normal Retirement Date, the Bank shall pay the annual benefit to the Executive
in 12 equal monthly installments on the first day of each month.  The annual
benefit shall be paid to the Executive for 15 years.

 

2.3           Disability Benefit.  If the Executive terminates employment
because of Disability before the Normal Retirement Age, the Bank shall pay to
the Executive the benefit described in this Section 2.3 instead of any other
benefit under this Agreement.

 

2.3.1  Amount of Benefit.  The benefit under this Section 2.3 is the Disability
annual benefit amount set forth in Schedule A for the Plan Year ending
immediately before the date on which Termination of Employment occurs.  In its
sole discretion, the Bank’s board of directors may

 

3

--------------------------------------------------------------------------------


 

increase the annual benefit under this Section 2.3.1, but any increase shall
require recalculation of Schedule A.

 

2.3.2  Payment of Benefit.  Beginning with the month after the Executive’s
Normal Retirement Date, the Bank shall pay the Disability annual benefit amount
to the Executive in 12 equal monthly installments on the first day of each
month.  The annual benefit shall be paid to the Executive for 15 years.

 

2.4           Change-in-Control Benefit.  Instead of any other benefit under
this Agreement, the Bank shall pay to the Executive the benefit described in
this Section 2.4 if a Change in Control occurs after the Effective Date of this
Agreement but before the Executive’s Termination of Employment.  However, no
benefits shall be payable under this Agreement if Termination of Employment
occurs under Article 5 of this Agreement.

 

2.4.1  Amount of Benefit:  The Executive shall be 100% vested in the annual
benefit specified in Section 2.1.1 as of the date of a Change in Control.  In
its sole discretion, the Bank’s board of directors may increase the annual
benefit under this Section 2.4.1, but any increase shall require recalculation
of Schedule A.

 

2.4.2  Payment of Benefit:  Beginning with the month after the Executive’s
Normal Retirement Date, the Bank shall pay the Change-in-Control benefit amount
to the Executive in 12 equal monthly installments on the first day of each
month.  The annual benefit shall be paid to the Executive for 15 years.

 

2.5           Petition for Payment of Vested Normal Retirement Benefit, Early
Termination Benefit, Disability Benefit, or Change-in-Control Benefit.  If the
Executive is entitled to the Disability benefit provided by Section 2.3 or the
Change-in-Control benefit provided by Section 2.4, or if the Executive is
entitled to the Normal Retirement benefit provided by Section 2.1 or Early
Termination benefit  provided by Section 2.2, the Executive may petition the
board of directors to have the Accrual Balance amount corresponding to that
particular benefit paid to the Executive in a single lump sum after deduction of
any benefits already paid hereunder.  The board of directors shall have sole and
absolute discretion about whether to pay the remaining Accrual Balance in a lump
sum.  If payment of the remaining Accrual Balance is paid in a single lump sum,
the Bank shall have no further obligations under this Agreement.

 

2.6           Contradiction in Terms of Agreement and Schedule A.  If there is a
contradiction in the terms of this Agreement and Schedule A attached hereto
concerning the benefits due under Section 2.2, 2.3 or 2.4 hereof, then the
actual amount of benefits prescribed by this Agreement shall control.

 

2.7           Service Beyond the Normal Retirement Age.  If the Executive
continues his employment with the Bank beyond the Normal Retirement Age, his
receipt of normal retirement benefits will be deferred until his ultimate
Termination of Employment, and the value of those benefits may therefore be
considered diminished somewhat by the time value of money.  Accordingly, the
Bank and the Executive agree to review the normal retirement benefit amount
reflected in Section 2.1.1 if the Executive elects to continue his employment
beyond the Normal Retirement Age.  If agreed to by the Bank and the Executive,
the normal retirement benefit amount specified in Section 2.1.1 may be increased
to account for the time value of money for the period from the Executive’s
Normal Retirement Age until his Termination of Employment, employing the
discount rate established by the Plan Administrator under Section 1.1.

 

ARTICLE 3
DEATH BENEFITS

 

3.1           Death During Active Service.  Except as provided in Section 5.2,
if the Executive dies in active service to the Bank before the Normal Retirement
Date, the Bank shall pay to the Executive’s beneficiary(ies) in a single lump
sum within three months after the Executive’s death an amount equal to the
Accrual Balance as of the

 

4

--------------------------------------------------------------------------------


 

date of the Executive’s death.  Alternatively, the Executive may elect for his
beneficiary(ies) to receive his death benefits in accordance with section 2.1 of
this Agreement beginning in the month following the month the Executive would
have reached Normal Retirement Age, had he survived.

 

3.2           Death Before or During Benefit Period.  If the Executive dies
after benefit payments under Article 2 of this Agreement have commenced but
before receiving all such payments, or if the Executive is entitled to benefit
payments under Article 2 but dies before payments commence, the Bank shall pay
the benefits or remaining benefits to the Executive’s beneficiary(ies) or estate
at the same time and in the same amounts they would have been paid to the
Executive had the Executive survived.

 

3.3           Petition for Benefit Payments.  If the Executive dies before
receiving any or all benefit payments to which he or she is entitled under
Section 2.1, Section 2.2, Section 2.3 or Section 2.4, the Executive’s
beneficiary(ies) or estate may petition the board of directors to have the
Accrual Balance corresponding to that particular benefit paid to the Executive’s
beneficiary(ies) or estate in a single lump sum after deduction of any normal
retirement benefits, early termination benefits, Disability benefits, or
Change-in-Control benefits already paid hereunder.  The board of directors shall
have sole and absolute discretion about whether to pay the remaining Accrual
Balance in a lump sum.  If payment of the remaining Accrual Balance is paid in a
single lump sum, the Bank shall have no further obligations under this
Agreement.

 

ARTICLE 4
BENEFICIARIES

 

4.1           Beneficiary Designations.  The Executive shall designate a
beneficiary or beneficiaries by filing a written designation with the Bank.  The
Executive may revoke or modify the designation at any time by filing a new
designation.  However, designations will be effective only if signed by the
Executive and accepted by the Bank during the Executive’s lifetime.  The
Executive’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive, or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved.  If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive’s estate.

 

4.2          Facility of Payment.  If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incapacitated person or incapable person.  The Bank may require such
proof of incapacity, minority or guardianship as the Bank deems appropriate
before distribution of the benefit.  Distribution shall completely discharge the
Bank from all liability for such benefit.

 

ARTICLE 5
GENERAL LIMITATIONS

 

5.1           Termination for Cause.  Notwithstanding any provision of this
Agreement to the contrary, the Bank shall not pay any benefit under this
Agreement if the Executive’s employment is terminated in a Termination for
Cause.

 

5.2           Misstatement on Insurance Application.  The Bank shall not pay any
benefit under this Agreement if the Executive has made any material misstatement
of fact on any application for life insurance purchased by the Bank.

 

5.3           Removal.  If the Executive is removed from office or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order.

 

5

--------------------------------------------------------------------------------


 

5.4           Insolvency.  If the Commissioner of the California Department of
Financial Institutions appoints the Federal Deposit Insurance Corporation as
receiver for the Bank under California Financial Code sections 3220-3225, all
obligations under this Agreement shall terminate as of the date of the Bank’s
declared insolvency.

 

ARTICLE 6
CLAIMS AND REVIEW PROCEDURES

 

6.1           Claims Procedure.  A person or beneficiary (“claimant”) who has
not received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows —

 

6.1.1  Initiation – Written Claim.  The claimant initiates a claim by submitting
to the Bank a written claim for the benefits.

 

6.1.2  Timing of Bank Response.  The Bank shall respond to such claimant within
90 days after receiving the claim.  If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required.  The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.

 

6.1.3  Notice of Decision.  If the Bank denies part or all of the claim, the
Bank shall notify the claimant in writing of such denial.  The Bank shall write
the notification in a manner calculated to be understood by the claimant.  The
notification shall set forth —

 

6.1.3.1               The specific reasons for the denial,

 

6.1.3.2               A reference to the specific provisions of the Agreement on
which the denial is based,

 

6.1.3.3               A description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed,

 

6.1.3.4               An explanation of the Agreement’s review procedures and
the time limits applicable to such procedures, and

 

6.1.3.5               A statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.

 

6.2           Review Procedure.  If the Bank denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Bank
of the denial, as follows —

 

6.2.1  Initiation – Written Request.  To initiate the review, the claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.

 

6.2.2  Additional Submissions– Information Access.  The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim.  The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6

--------------------------------------------------------------------------------


 

6.2.3.  Considerations on Review.  In considering the review, the Bank shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

6.2.4  Timing of Bank Response.  The Bank shall respond in writing to such
claimant within 60 days after receiving the request for review.  If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.

 

6.2.5  Notice of Decision.  The Bank shall notify the claimant in writing of its
decision on review.  The Bank shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth —

 

6.2.5.1               The specific reason for the denial,

 

6.2.5.2               A reference to the specific provisions of the Agreement on
which the denial is based,

 

6.2.5.3               A statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the claimant’s claim for benefits, and

 

6.2.5.4               A statement of the claimant’s right to bring a civil
action under ERISA Section 502(a).

 

ARTICLE 7
ADMINISTRATION OF AGREEMENT

 

7.1           Plan Administrator Duties.  This Agreement shall be administered
by a Plan Administrator consisting of the board or such committee or person(s)
the board shall appoint.  The Executive may be a member of the Plan
Administrator.  The Plan Administrator shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Agreement and (b) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with the Agreement.

 

7.2           Agents.  In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Bank.

 

7.3           Binding Effect of Decisions.  The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.  No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
continued use of any previously adopted assumptions, including but not limited
to the discount rate and calculation method employed in the determination of the
Accrual Balance.

 

7.4           Indemnity of Plan Administrator.  The Bank shall indemnify and
hold harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

7

--------------------------------------------------------------------------------


 

7.5           Bank Information.  To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Termination of Employment of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.

 

ARTICLE 8
MISCELLANEOUS

 

8.1           Binding Effect.  This Agreement shall bind the Executive and the
Bank, and their beneficiaries, survivors, executors, successors, administrators,
and transferees.

 

8.2           Amendments and Termination.  Subject to section 8.15 of this
Agreement, this Agreement may be amended or terminated only by a written
agreement signed by the Bank and the Executive.

 

8.3           No Guarantee of Employment.  This Agreement is not an employment
policy or contract.  It does not give the Executive the right to remain an
employee of the Bank, nor does it interfere with the Bank’s right to discharge
the Executive.  It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

8.4           Non-Transferability.  Benefits under this Agreement cannot be
sold, transferred, assigned, pledged, attached, or encumbered in any manner.

 

8.5           Successors; Binding Agreement.  By an assumption agreement in form
and substance satisfactory to the Executive, the Bank shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Bank to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform this Agreement if no
such succession had occurred.  The Bank’s failure to obtain such an assumption
agreement before the succession becomes effective shall be considered a breach
of this Agreement and shall entitle the Executive to the Change-in-Control
benefit specified in Section 2.4.

 

8.6           Tax Withholding.  The Bank shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

8.7           Applicable Law.  Except to the extent preempted by the laws of the
United States of America, the validity, interpretation, construction, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to the
principles of conflict of laws of such state.

 

8.8           Unfunded Arrangement.  The Executive and the Executive’s
beneficiary(ies) are general unsecured creditors of the Bank for the payment of
benefits under this Agreement.  The benefits represent the mere promise by the
Bank to pay such benefits.  The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors.  Any insurance on the Executive’s life
is a general asset of the Bank to which the Executive and beneficiary(ies) have
no preferred or secured claim.

 

8.9           Entire Agreement.  This Agreement constitutes the entire agreement
between the Bank and the Executive as to the subject matter hereof.  No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.  This Agreement supersedes and replaces in its
entirety the existing Executive Salary Continuation Agreement referenced in the
recitals of this Agreement, and after the effective date of this Agreement the
existing Executive Salary Continuation Agreement shall be of no further force or
effect.

 

8.12         Severability.  If for any reason any provision of this Agreement is
held invalid, such invalidity shall not affect any other provision of this
Agreement not held invalid, and to the full extent consistent with law each such

 

8

--------------------------------------------------------------------------------


 

other provision shall continue in full force and effect.  If any provision of
this Agreement is held invalid in part, such invalidity shall not affect the
remainder of such provision not held invalid, and to the full extent consistent
with law the remainder of such provision, together with all other provisions of
this Agreement, shall continue in full force and effect.

 

8.13         Headings.  The captions and headings of sections herein are
included solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.

 

8.14         Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice.

 

(a)           If to the Bank, to:

Board of Directors

Capital Corp of the West

550 West Main Street

Merced, California 95340

 

(b)           If to the Executive, to:

 

 

 

and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.

 

8.15         Termination or Modification of Agreement Because of Changes in the
Law, Rules or Regulations.  The Bank is entering into this Agreement on the
assumption that certain existing tax laws, rules, and regulations will continue
in effect in their current form.  If that assumption materially changes and the
change has a material detrimental effect on this Agreement, then the Bank
reserves the right to terminate or modify this Agreement accordingly, subject to
obtaining the written consent of the Executive, which shall not be unreasonably
withheld.  This section 8.15 shall become null and void effective immediately
upon a Change in Control.

 

8.16         Advice of Counsel.  Before signing this Agreement, Executive either
(a) consulted with and obtained advice from Executive’s independent legal
counsel concerning the legal nature and operations of this Agreement, including
its impact on Executive’s rights, privileges, and obligations, or (b) freely and
voluntarily decided not to have the benefit of consultation with and advice of
legal counsel.

 

8.17         Automatic Review Procedure.  On the third year anniversary of the
Effective Date of this Agreement, and every third year thereafter, the Bank
shall review this Agreement for reasonableness of benefits, taking into account
the Executive’s compensation on the date of the review and Bank-provided
benefits that may be provided to the Executive after retirement from other
sources.  For purposes of this Agreement, Bank-provided benefits shall include,
but are not limited to, matching contributions under the Bank’s 401(k) plan,
contributions under the ESOP plan, and the Bank portion of Social Security
benefits.

 

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Amended Salary Continuation Agreement as of the day and year first written
above.

 

THE EXECUTIVE:

THE BANK:

 

 

CAPITAL CORP OF THE WEST

 

By:

 

 

 

Its:

 

 

 

9

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION
CAPITAL CORP OF THE WEST
AMENDED SALARY CONTINUATION AGREEMENT

 

I designate the following as beneficiary of any death benefits under this
Amended Salary Continuation Agreement:

 

Primary:

 

Contingent:

 

Note:      To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank.  I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 

I elect to have my death benefits paid to my beneficiary(ies) in the following
form:

 

Lump sum payment of the accrual balance as of the date of my death, payable
within three (3) months of the date of my death;

 

OR

 

Payment in monthly installments over a fifteen (15) year period, beginning on
the month following the month I would have reached Normal Retirement Age, had I
survived.

 

Signature:

 

 

 

Date:

 

Accepted by the Bank this 19th day of  October    , 2003.

 

By:

 

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

Schedule of Benefits by Executive Officer

 

Executive Officer: Thomas T. Hawker
Title:  President and Chief Executive Officer



Year
End

 

Age

 

100% Vested
Balance

 

%Vested
Amount

 

Accrued
Balance

 

Annual
Benefit

 

2003

 

60

 

$

1,067,258

 

64

%

$

685,111

 

$

98,600

 

2004

 

61

 

1,141,965

 

79

%

896,627

 

119,160

 

2005

 

62

 

1,221,903

 

86

%

1,046,895

 

129,440

 

2006

 

63

 

1,307,437

 

93

%

1,213,807

 

139,720

 

2007

 

64

 

1,398,957

 

100

%

1,398,957

 

150,000

 

2008

 

65

 

1,418,200

 

100

%

1,418,200

 

150,000

 

Normal Retirement Age or Change in Control Annual Benefit for 15 years

 

 

 

 

 

 

 

 

 

$

150,000

 

 

 

Executive Officer: R. Dale McKinney
Title:  Chief Financial Officer

 

Year
End

 

Age

 

100% Vested
Balance

 

% Vested
Amount

 

Accrued
Balance

 

Annual
Benefit

 

2003

 

57

 

$

490,058

 

38

%

$

184,339

 

$

32,500

 

2004

 

58

 

524,361

 

45

%

236,690

 

39,000

 

2005

 

59

 

561,066

 

53

%

295,469

 

45,500

 

2006

 

60

 

600,341

 

70

%

420,794

 

60,000

 

2007

 

61

 

642,365

 

80

%

514,486

 

68,500

 

2008

 

62

 

687,330

 

90

%

619,233

 

77,000

 

2009

 

63

 

735,443

 

93

%

680,796

 

79,000

 

2010

 

64

 

786,924

 

95

%

747,942

 

81,000

 

2011

 

65

 

796,105

 

100

%

796,105

 

85,000

 

Normal Retirement Age or Change in Control Annual Benefit for 15 years

 

 

 

 

 

 

 

 

 

$

85,000

 

 

 

Executive Officer: James M. Sherman
Title:  Chief Credit Officer

 

Year
End

 

Age

 

100% Vested
Balance

 

% Vested
Amount

 

Accrued
Balance

 

Annual
Benefit

 

2003

 

66

 

$

398,451

 

64

%

$

253,159

 

$

38,333

 

2004

 

67

 

426,342

 

94

%

401,288

 

56,667

 

2005

 

68

 

456,186

 

100

%

456,186

 

63,500

 

2006

 

69

 

461,508

 

100

%

461,508

 

63,500

 

Normal Retirement Age or Change in Control Annual Benefit for 15 years

 

 

 

 

 

 

 

 

 

$

63,500

 

 

11

--------------------------------------------------------------------------------


 

Executive Officer: Ed J. Rocha
Title:  Chief  Banking Officer

 

Year
End

 

Age

 

100% Vested
Balance

 

% Vested
Amount

 

Accrued
Balance

 

Annual
Benefit

 

2003

 

51

 

$

327,869

 

55

%

$

181,414

 

$

48,000

 

2004

 

52

 

350,819

 

62

%

218,377

 

54,000

 

2005

 

53

 

375,376

 

69

%

259,626

 

60,000

 

2006

 

54

 

401,652

 

81

%

327,341

 

70,000

 

2007

 

55

 

429,768

 

85

%

363,507

 

72,500

 

2008

 

56

 

459,852

 

88

%

403,132

 

75,000

 

2009

 

57

 

492,041

 

91

%

446,524

 

77,500

 

2010

 

58

 

526,484

 

94

%

494,015

 

80,000

 

2011

 

59

 

563,338

 

97

%

545,967

 

82,500

 

2012

 

60

 

602,772

 

100

%

602,772

 

85,000

 

2013

 

61

 

644,966

 

100

%

644,966

 

85,000

 

2014

 

62

 

690,113

 

100

%

690,113

 

85,000

 

2015

 

63

 

738,421

 

100

%

738,421

 

85,000

 

2016

 

64

 

790,111

 

100

%

790,111

 

85,000

 

2017

 

65

 

817,765

 

100

%

817,765

 

85,000

 

Normal Retirement Age or Change in Control Annual Benefit for 15 years

 

 

 

 

 

 

 

 

 

$

85,000

 

 

 

Executive Officer: Michael Ryan
Title:  Chief Operating Officer

 

Year
End

 

Age

 

100% Vested
Balance

 

% Vested
Amount

 

Accrued
Balance

 

Annual
Benefit

 

2003

 

52

 

$

350,819

 

—

%

$

—

 

$

—

 

2004

 

53

 

375,376

 

28

%

103,850

 

24,000

 

2005

 

54

 

401,653

 

35

%

138,900

 

30,000

 

2006

 

55

 

429,768

 

54

%

231,357

 

46,000

 

2007

 

56

 

459,852

 

64

%

293,537

 

54,500

 

2008

 

57

 

492,042

 

74

%

363,288

 

63,000

 

2009

 

58

 

526,485

 

84

%

441,367

 

71,500

 

2010

 

59

 

563,339

 

94

%

528,597

 

80,000

 

2011

 

60

 

602,772

 

97

%

584,185

 

82,500

 

2012

 

61

 

644,966

 

100

%

644,966

 

85,000

 

2013

 

62

 

690,114

 

100

%

690,114

 

85,000

 

2014

 

63

 

738,422

 

100

%

738,422

 

85,000

 

2015

 

64

 

790,112

 

100

%

790,112

 

85,000

 

2016

 

65

 

840,810

 

100

%

840,810

 

85,000

 

Normal Retirement Age or Change in Control Annual Benefit for 15 years

 

 

 

 

 

 

 

 

 

$

85,000

 

 

12

--------------------------------------------------------------------------------


 

Executive Officer: Becky Perez
Title:  Marketing Director

 

Year
End

 

Age

 

100% Vested
Balance

 

% Vested
Amount

 

Accrued
Balance

 

Annual
Benefit

 

2003

 

43

 

$

135,061

 

39

%

$

52,793

 

$

24,000

 

2004

 

44

 

144,515

 

46

%

65,903

 

28,000

 

2005

 

45

 

154,831

 

52

%

80,750

 

32,000

 

2006

 

46

 

165,669

 

73

%

120,269

 

44,000

 

2007

 

47

 

177,266

 

83

%

146,415

 

50,000

 

2008

 

48

 

189,675

 

86

%

163,266

 

52,000

 

2009

 

49

 

202,952

 

90

%

181,759

 

54,000

 

2010

 

50

 

217,159

 

93

%

202,041

 

56,000

 

2011

 

51

 

232,360

 

97

%

224,272

 

58,000

 

2012

 

52

 

248,625

 

100

%

248,625

 

60,000

 

2013

 

53

 

266,029

 

100

%

266,029

 

60,000

 

2014

 

54

 

284,651

 

100

%

284,651

 

60,000

 

2015

 

55

 

304,576

 

100

%

304,576

 

60,000

 

2016

 

56

 

325,897

 

100

%

325,897

 

60,000

 

2017

 

57

 

348,710

 

100

%

348,710

 

60,000

 

2018

 

58

 

373,119

 

100

%

373,119

 

60,000

 

2019

 

59

 

399,238

 

100

%

399,238

 

60,000

 

2020

 

60

 

427,184

 

100

%

427,184

 

60,000

 

2021

 

61

 

457,087

 

100

%

457,087

 

60,000

 

2022

 

62

 

489,083

 

100

%

489,083

 

60,000

 

2023

 

63

 

523,319

 

100

%

523,319

 

60,000

 

2024

 

64

 

559,951

 

100

%

559,951

 

60,000

 

2025

 

65

 

576,283

 

100

%

576,283

 

60,000

 

Normal Retirement Age or Change in Control Annual Benefit for 15 years

 

 

 

 

 

 

 

 

 

$

60,000

 

 

13

--------------------------------------------------------------------------------